DETAILED ACTION
Status of the Application
1.	Applicant’s Amendment to the Claims filed January 27, 2022 are received and entered.
2.	Claims 1, 3, and 5 – 6 are amended.  Claims 2, 4, 8 – 10, 16 – 17, and 19 are cancelled.  Claims 1, 3, 5 – 7, 11 – 15, 18, and 20 are pending and are under examination in this action.
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
4.	As a result of this Action, claims 1, 3, 5 – 7, 11 – 15, 18, and 20 are allowed over the prior art.

Examiner’s Amendment
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephen W. Moore on February 10, 2022.
6.	Regarding claim 1, please amend lines 21 – 22 of this claim to recite, in part: “in the display area, [[a]] the second photo resist pattern corresponding”.


Reasons for Allowance
7.	Claims 1, 3, 5 – 7, 11 – 15, 18, and 20 are allowed over the prior art.  The following is a statement of reasons for the indication of allowable subject matter.
The closest prior art during a search of the claimed invention includes: Chen et al. (U.S. Pub. 2017/0277314), Cheong (U.S. Pub. 2013/0266724), Oh et al. (U.S. Pub. 2017/0139518), Wu et al. (U.S. Pub. 2016/0282975), Lee et al. (U.S. Pub. 2015/0107977), Chen 2 et al. (U.S. Pub. 2015/0301637).
Regarding claim 1, neither Chen nor Cheong nor Oh nor Wu nor Lee nor Chen 2 teach or suggest, whether taken alone or in combination with one another, nor can they be properly combined, absent impermissible hindsight, to teach or suggest the specific sequence of steps set forth in independent claim 1.  Specifically, it would be counterintuitive to modify the prior art to teach the recitation “wherein the first photoresist pattern is distributed only in the non-display area”, in combination with the rest of the elements of this claim.
Regarding claims 3, 5 – 7, 11 – 15, 18, and 20, these claims are allowed based on their dependence from claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389. The examiner can normally be reached M - F, ~6am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN A LUBIT/Primary Examiner, Art Unit 2626